 



Exhibit 10.3
FIRST AMENDMENT TO
AMENDED AND RESTATED FINANCING AGREEMENT
September 28, 2005
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT (this
“First Amendment”), is made to the Amended and Restated Loan and Security
Agreement (the “Financing Agreement”) dated as of April 8, 2005 entered into by
and between:
     MONROE CAPITAL ADVISORS LLC, a Delaware limited liability company, with
offices located at Sears Tower, 233 South Wacker Drive, Suite 5210, Chicago,
Illinois 60606 (hereinafter, the "Lender”),
     AIRCRAFT INTERIOR DESIGN, INC., a Florida corporation (“AID”), BRICE
MANUFACTURING COMPANY, INC., a California corporation (“Brice”), TIMCO AVIATION
SERVICES, INC., a Delaware corporation (“Parent”), TIMCO ENGINE CENTER, INC., a
Delaware corporation (“Engine”), TIMCO ENGINEERED SYSTEMS, INC., a Delaware
corporation (“Engineered Systems”), and TRIAD INTERNATIONAL MAINTENANCE
CORPORATION, a Delaware corporation (“TIMCO”; AID, Brice, Parent, Engine,
Engineered Systems and TIMCO being collectively called the “Borrowers” and
individually, a “Borrower”), the payment and performance of which Term Loans are
guaranteed by AVIATION SALES DISTRIBUTION SERVICES COMPANY, a Delaware
corporation (“Distribution Services”), AVIATION SALES LEASING COMPANY, a
Delaware corporation (“Leasing”), AVIATION SALES PROPERTY MANAGEMENT CORP., a
Delaware corporation (“Property Management”), AVS/CAI, INC., a Florida
corporation (“AVS/CAI”), AVS/M-1, INC., a Delaware corporation (“AVS/M-1”),
AVS/M-2, INC., a Delaware corporation (“AVS/M-2”), AVS/M-3, INC., an Arizona
corporation (“AVS/M-3”), AVSRE, L.P., a Delaware limited partnership (“AVSRE”),
HYDROSCIENCE, INC., a Texas corporation (“Hydroscience”), TMAS/ASI, INC., an
Arkansas corporation (“TMAS/ASI”), and WHITEHALL CORPORATION, a Delaware
corporation (“Whitehall”; Distribution Services, Leasing, Property Management,
AVS/CAI, AVS/M-1, AVS/M-2, AVS/M-3, AVSRE, Hydroscience, TMAS/ASI and Whitehall
being collectively called the “Guarantors” and, individually, a “Guarantor”; and
the Borrowers and the Guarantors being collectively called the “Companies” and,
individually, a "Company”),
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,
BACKGROUND:
     On or about April 8, 2005, the Lender and the Companies entered into the
Financing Agreement. At this time, the Lender and the Companies desire to amend
the Financing Agreement in certain respects.
     SECTION 1      AGREEMENT TO AMEND
Subject to the satisfaction of the Conditions to Effectiveness below, the
Financing Agreement shall be amended as follows:
     1.1 Section 7.9(b)(i) shall be deleted in its entirety and the following
shall be substituted therefor:

    "(i) The maximum aggregate amount of Senior Secured Debt which can be
outstanding at any time shall not exceed an amount (the “Senior Secured Debt
Cap”) equal to the result of (i) TTM EBITDA multiplied by (ii) 3.60, except that
for the months of September 2005, and October 2005, the Senior Secured Debt Cap
shall be equal to (x) TTM EBITDA multiplied by (y) 4.30;”

     1.2 Sections 7.10 (b) and 7.10 (c) shall be deleted in their entirety and
following shall be substituted therefor:

 



--------------------------------------------------------------------------------



 



    “(b) Maintain a Fixed Charge Coverage Ratio of not less than the ratio set
forth below as of the end of the applicable period:

                Period     Ratio    
Fiscal Quarter ending March 31, 2005
    1.25:1.00    
Fiscal Quarter ending June 30, 2005
    1.25:1.00    
Fiscal Quarter ending September 30, 2005
    1.25:1.00    
Fiscal Quarter ending December 31, 2005
    1.10:1.00    
 
         
Fiscal Quarter ending March 31, 2006
    1.20:1.00    
Fiscal Quarter ending June 30, 2006
    1.20:1.00    
Fiscal Quarter ending September 30, 2006
    1.35:1.00    
Fiscal Quarter ending December 31, 2006
    1.35:1.00    
 
         
Fiscal Quarter ending March 31, 2007
    1.40:1.00    
Fiscal Quarter ending June 30, 2007
    1.40:1.00    
Fiscal Quarter ending September 30, 2007
    1.40:1.00    
Fiscal Quarter ending December 31, 2007
    1.40:1.00    

    (c) Maintain a ratio of (i) Senior Secured Debt plus Capital Lease
Obligations as of such date to (ii) EBITDA for the four (4) Fiscal Quarters then
ending, of not more than the ratio set forth below as of the end of the
applicable period:

                    Period       Ratio    
Fiscal Quarter ending March 31, 2005
      3.90:1.00      
Fiscal Quarter ending June 30, 2005
      3.90.1.00      
Fiscal Quarter ending September 30, 2005
      4.30:1.00      
Fiscal Quarter ending December 31, 2005
      3.90:1.00      
Fiscal Quarter ending March 31, 2006 and each June 30, September 30,
December 31, and March 31 thereafter
      3.70:1.00      

-2-



--------------------------------------------------------------------------------



 



     Section 2      CONDITIONS TO EFFECTIVENESS OF THIS FIRST AMENDMENT.
     This First Amendment shall be effective only if each of the following
conditions is satisfied:
     2.1 An original counterpart of this First Amendment is fully executed by
the Companies and delivered to the Lender.
     2.2 The Lender has received an amendment fee in the amount of $50,000.00.
     2.3 The Companies have reimbursed the Lender for all costs, expenses, and
attorneys’ fees incurred by the Lender in connection with the preparation,
negotiation, and execution of this First Amendment.
     2.4 The Lender shall have received and found satisfactory a fully executed
copy of an amendment to the CIT Financing Agreement.
     Section 3      MISCELLANEOUS.
     3.1 The Companies hereby ratify, confirm, and reaffirm all and singular the
terms and conditions of the Financing Agreement and each of the other Loan
Documents. The Companies further acknowledge and agree that, except as
specifically modified in this First Amendment, all terms and conditions of the
Loan Documents shall remain in full force and effect.
     3.2 All representations and warranties of the Companies in the Financing
Agreement are true, accurate, and complete in all material respects as of this
date.
     3.3 The Companies acknowledge and agree that there is no basis nor set of
facts on which any amount (or any portion thereof) owed by the Companies under
any Loan Document could be reduced, offset, waived, or forgiven, by rescission
or otherwise; nor is there any claim, counterclaim, offset, or defense (or other
right, remedy, or basis having a similar effect) available to the Companies with
regard thereto; nor is there any basis on which the terms and conditions of any
of the Obligations could be claimed to be other than as stated on the written
instruments which evidence such Obligations.
     3.4 The Companies, by executing this First Amendment where indicated below,
hereby acknowledge and agree that none have any offsets, defenses, claims, or
counterclaims against the Lender or the Lender’s officers, directors, employees,
attorneys, representatives, parent, affiliates, predecessors, successors, or
assigns with respect to the Obligations or otherwise, and that if any Company
now has, or ever did have, any offsets, defenses, claims, or counterclaims
against the Lender or the Lender’s officers, directors, employees, attorneys,
representatives, parent, affiliates, predecessors, successors, or assigns,
whether known or unknown, at law or in equity, from the beginning of the world
through this date and through the time of execution of this First Amendment, all
of them are hereby expressly WAIVED, and the Companies hereby RELEASE the Lender
and the Lender’s officers, directors, employees, attorneys, representatives,
parent, affiliates, predecessors, successors, and assigns from any liability
therefor.
     3.5 The Companies shall, from and after the execution of this First
Amendment, execute and deliver to the Lender whatever additional documents,
instruments, and agreements that the Lender may

-3-



--------------------------------------------------------------------------------



 



require in order to vest or perfect the Loan Documents and the Collateral
granted therein more securely in the Lender and to otherwise give effect to the
terms and conditions of this First Amendment.
     3.6 The Companies shall pay on demand all reasonable costs and expenses of
the Lender, including without limitation, reasonable attorneys’ fees heretofore
or hereafter incurred by the Lender in connection with the loan arrangement
maintained with the Companies, the Financing Agreement, and any of the other
Loan Documents.
     3.7 In connection with the interpretation of this First Amendment and all
other documents, instruments, and agreements incidental hereto:
     (a) Terms used in this First Amendment which are defined in the Financing
Agreement are used as so defined.
     (b) All rights and obligations hereunder and thereunder, including matters
of construction, validity, and performance, shall be governed by and construed
in accordance with the law of the State of Illinois.
     (c) The captions of this First Amendment are for convenience purposes only,
and shall not be used in construing the intent of the Lender and the Companies
under this First Amendment.
     (d) Nothing contained in this First Amendment shall constitute a waiver of
any Event of Default under the Financing Agreement or any of the other Loan
Documents, whether now existing or hereafter arising.
     (e) The Lender and the Companies have prepared this First Amendment with
the aid and assistance of their respective counsel. Accordingly, this First
Amendment shall be deemed to have been drafted by the Lender and the Companies
and shall not be construed against either the Lender or the Companies.
     (f) Any determination that any provision or application of this First
Amendment is invalid, illegal, or unenforceable in any respect, or in any
instance, shall not affect the validity, legality, or enforceability of any such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this First Amendment.
     3.8 Each Company warrants and represents to the Lender that it:
     (a) Has read and understands all of the terms and conditions of this First
Amendment;
     (b) Intends to be bound by the terms and conditions of this First
Amendment;
     (c) Is executing this First Amendment freely and voluntarily, without
duress, after consultation with independent counsel of its own selection.
     3.9 This First Amendment shall be binding upon the Companies and the
Companies’ employees, representatives, successors, and assigns, and shall inure
to the benefit of the Lender and the Lender’s successors and assigns. This First
Amendment and all documents, instruments, and agreements executed in connection
herewith incorporate all of the discussions and negotiations between the
Borrower and the Lender, either expressed or implied, concerning the matters
included herein and in such other

-4-



--------------------------------------------------------------------------------



 



documents, instruments, and agreements, any statute, custom, or usage to the
contrary notwithstanding. No such discussions or negotiations shall limit,
modify, or otherwise affect the provisions hereof. No modification, amendment,
or waiver of any provision of this First Amendment, or any provision of any
other document, instrument, or agreement between the Companies and the Lender
shall be effective unless executed in writing by the party to be charged with
such modification, amendment, or waiver, and if such party be the Lender, then
by a duly authorized officer thereof.
     3.10 This First Amendment may be executed in separate counterparts, each of
which when so executed and delivered shall be an original, and both of which
together shall constitute one instrument.
[Signature Pages Follow}

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto caused this First Amendment
to be executed as of the date first above written.

         
 
  BORROWERS:
 
       
 
  AIRCRAFT INTERIOR DESIGN, INC.
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer
 
       
 
  BRICE MANUFACTURING COMPANY, INC.
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer
 
       
 
  TIMCO AVIATION SERVICES, INC.
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer  

 
  TIMCO ENGINE CENTER, INC.
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer
 
       
 
  TIMCO ENGINEERED SYSTEMS, INC.
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer

S/1



--------------------------------------------------------------------------------



 



         
 
  TRIAD INTERNATIONAL MAINTENANCE CORPORATION
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer
 
       
 
  AGREED AND CONSENTED TO:
 
       
 
  GUARANTORS:
 ’
       
 
  AVIATION SALES DISTRIBUTION SERVICES COMPANY
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer
 
       
 
  AVIATION SALES LEASING COMPANY
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer
 
       
 
  AVIATION SALES PROPERTY MANAGEMENT CORP.
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer
 
       
 
  AVS/CAI, INC.
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer

S/2



--------------------------------------------------------------------------------



 



         
 
  AVS/M-1, INC.
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer
 
       
 
  AVS/M-2, INC.
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer
 
       
 
  AVS/M-3, INC.
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer

             
 
  AVSRE, L.P.  

 
  By:   Aviation Sales Property Management Corp., its general partner
 
           
 
      By:   /s/ Kevin Carter
 
           
 
          Name: Kevin Carter
 
          Title: Vice President, Treasurer

         
 
  HYDROSCIENCE, INC.
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer

S/3



--------------------------------------------------------------------------------



 



         
 
  TMAS/ASI, INC.
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer
 
       
 
  WHITEHALL CORPORATION
 
       
 
  By:   /s/ Kevin Carter
 
       
 
      Name: Kevin Carter
 
      Title: Vice President, Treasurer
 
       
 
  LENDER:
 
       
 
  MONROE CAPITAL ADVISORS LLC
 
       
 
  By:   /s/ Philip Isom
 
       
 
      Name: Philip Isom
 
      Title: Executive Vice President

S/4